J-A10028-22


                                   2022 PA Super 110

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BUCHANAN AUTOMOTIVE                        :
                                               :
                       Appellant               :   No. 1218 MDA 2021


       Appeal from the Judgment of Sentence Entered August 26, 2021,
               in the Court of Common Pleas of Franklin County,
            Criminal Division at No(s): CP-28-SA-0000064-2021.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

OPINION BY KUNSELMAN, J.:                                 FILED JUNE 14, 2022

       Buchanan Automotive, Inc. (Buchanan) appeals from the judgment of

sentence entered following its summary conviction for violating the Board of

Vehicles Act (BVA), 63 P.S. §§ 818.101–818.704. The trial court convicted

Buchanan of “[e]mploying any person as a salesperson who has not been

licensed as required.” 63 P.S. § 818.318(15).1 We must determine whether

Buchanan’s employee, who merely signed three documents required for a car

sale, acted as a “salesperson” within the meaning of the Act. We hold that

she did not. Accordingly, we reverse.
____________________________________________


163 P.S. § 818.328(a) provides that violating the BVA is a summary offense
with a $1000 fine. Under a prior version of the BVA, a licensed dealer like
Buchanan could not have been subject to summary proceedings. See
Commonwealth v. McConley, 754 A.2d 724, 728–29 (Pa. Cmwlth. 2000).
After McConley, the legislature amended the BVA to allow such prosecutions.
Act No. 2000–75, § 4 (H.B. No. 2200). Because the Commonwealth criminally
prosecuted Buchanan, we have jurisdiction. See 42 Pa.C.S.A. § 742.
J-A10028-22



        The trial court explained the facts of the case:

              On May 21, 2020, Ashley Chamberlain purchased a 2018
        Mitsubishi Escape from [Buchanan], an automotive dealership in
        Waynesboro, Franklin County, Pennsylvania.                While the
        transaction itself went smoothly, Ms. Chamberlain encountered a
        variety of issues once she drove the vehicle off the lot. Aside from
        problems surrounding the car loan, Ms. Chamberlain found herself
        unable to renew her registration in the beginning of 2021. The
        dealership investigated the issue and found that there had been a
        typographical error caused by PennDOT preventing the
        registration renewal. Ms. Chamberlain spent some time trying to
        solve the issue but, after running into several brick walls, became
        exasperated enough to contact the police.

                                      *        *   *

               When the police began to investigate Ms. Chamberlain’s May
        21, 2020 transaction, they reviewed the Certificate of Title. The
        individual listed on the Certificate of Title as “seller” was named
        Ashley Flohr. On a form submitted to PennDOT, Form MV-4ST,
        Ashley Flohr [signed for Buchanan as “issuing agent” for
        registration purposes.2] On the Bill of Sale in the signature box
        for the representative of the dealership or seller to sign, Ashley
        Flohr’s signature appears.[3] The police investigation revealed that
        Ashley Flohr is not licensed to sell vehicles for [Buchanan. Trooper
        John Frick cited Buchanan for violating the BVA, and the
        Magisterial District Judge found Buchanan guilty. Buchanan
        appealed to the Franklin County Court of Common Pleas, which
        held a trial de novo on August 26, 2021].

               Ms. Chamberlain testified that she never dealt with Ashley
        Flohr during the transaction[,] and Ashley Flohr did not testify.
        Thus, the only testimony which shed any light on how Ashley
        Flohr’s signature found[] its way into boxes marked for sellers
        came from the agent representative of [Buchanan]. Gregory A.
        Kennedy, the general manager of [Buchanan]’s dealerships,
        testified that Ashley Flohr is employed by the dealership as its
____________________________________________


2 This section of the Form MV-4ST, Commonwealth’s Exhibit 2, certifies that
the issuing agent verified that the vehicle was insured and gave a registration
plate to the buyer.
3   The bill of sale, Commonwealth’s Exhibit 1, lists the salesperson as “house.”

                                           -2-
J-A10028-22


        “financial administrator,” which is a clerical position. Though Mr.
        Kennedy did not testify as to how long the dealership had
        employed Ashley Flohr, [Buchanan] admitted her job description
        into evidence[,] which describes her position as an “experienced
        clerical position” and “experienced admin.” Mr. Kennedy testified
        that Ashley Flohr mistakenly signed the paperwork in Ms.
        Chamberlain’s transaction because she signs the PennDOT
        paperwork and signed the buyer’s order as well. No other
        evidence of Ashley Flohr’s involvement in the transaction was
        presented.

Trial Court Opinion, 10/29/21, at 1, 3–4 (footnotes omitted). The trial court

found Buchanan guilty and imposed the mandatory fine of $1000. 63 P.S.

§ 818.328(a).      Buchanan timely appealed.       Buchanan and the trial court

complied with Pennsylvania Rule of Appellate Procedure 1925.4

        Buchanan raises the following issues:

        A. Whether the trial court erred in concluding that the
           Commonwealth met its burden of proving beyond a reasonable
           doubt that Buchanan Automotive, Inc. employed an unlicensed
           salesperson?

        B. Whether the trial court erred as a matter of law in concluding
           that the activity engaged in by Ashley Flohr constituted
           “buying, selling or exchanging” as that phrase is used in the
           Board of Vehicles Act?

Buchanan’s Brief, at 4 (capitalization omitted).

        Our resolution of Buchanan’s second issue disposes of this appeal. The

BVA prohibits a licensed dealer from “[e]mploying any person as a salesperson

who has not been licensed as required.” 63 P.S. § 818.318(15); see 63 P.S.

§ 818.328(a) (prescribing that violating the BVA is a summary offense with a


____________________________________________


4   The Commonwealth filed a letter stating that it agrees with the trial court.

                                           -3-
J-A10028-22



mandatory fine of $1000).           A “salesperson” is “[a]ny person who, for a

commission, compensation or other consideration, is employed by a dealer to

buy, sell or exchange one or more new or used vehicles.” 63 P.S. § 818.102.

“Buying, selling, or exchanging” is in turn defined to include “listing, offering,

auctioning, advertising, representing or soliciting, offering or attempting to

solicit or negotiate on behalf of another a sale, purchase or exchange or any

similar or related activity.” Id.

        Here, the trial court concluded that Ms. Flohr was a salesperson; it

reasoned that because she signed three documents “in spots designated for

the seller and/or representative of the dealership,” she “represented” the

vehicle on behalf of Buchanan. Trial Court Opinion, 10/29/21, at 5–6; accord

N.T., 8/26/21, at 63–64.

        Buchanan argues that what Ms. Flohr did was not “representing” a car

for sale as that term is used in the BVA.          Buchanan points to Black’s Law

Dictionary, which defines representation first as “[a] presentation of fact —

either by words or by conduct — made to induce someone to act, esp. to enter

into a contract; esp., the manifestation to another that a fact, including a state

of mind, exists.” Representation, Black’s Law Dictionary (11th ed. 2019).5

As applied, Buchanan argues that Ms. Flohr’s act of signing the documents did

not present or manifest anything to Ms. Chamberlain, who never met or

interacted with Ms. Flohr when she bought the car. Buchanan’s Brief, at 26;

____________________________________________


5   The other four definitions are not relevant.

                                           -4-
J-A10028-22



see N.T., 8/26/21, at 8.         Finally, Buchanan asserts that a contrary

interpretation is inconsistent with the BVA’s purpose for requiring salespersons

to be licensed “[t]o promote the public safety and welfare.”              63 P.S.

§ 818.303(a).

      For a question of statutory interpretation,

      our standard of review is de novo, and our scope of review is
      plenary. In construing a statute, a court’s duty is to give effect to
      the legislature’s intent and to give effect to all of the statute’s
      provisions. 1 Pa.C.S.[A.] § 1921(a). The plain language of the
      statute is the best indicator of the legislature’s intent. To ascertain
      the plain meaning, we consider the operative statutory language
      in context and give words and phrases their common and
      approved usage.        Courts must give effect to a clear and
      unambiguous statute and cannot disregard the statute’s plain
      meaning to implement its objectives. Only if the statute is
      ambiguous, and not explicit, do we resort to other means of
      discerning legislative intent.

Commonwealth v. Chesapeake Energy Comm’n, 247 A.3d 934, 942 (Pa.

2021) (citations and quotations omitted).       We construe words that “have

acquired a peculiar and appropriate meaning” according to that meaning. 1

Pa.C.S.A. § 1903(a).

      The BVA does not explicitly define “representing.” Using familiar tools

of statutory interpretation, we find that Buchanan’s definition reflects the

legislature’s intent. That is, we find that when the General Assembly provided

that “buying, selling or exchanging” a vehicle includes “representing” a

vehicle, it intended “representing” a vehicle to mean presenting a fact about

that vehicle to a consumer.




                                       -5-
J-A10028-22



      This meaning of “representing” corresponds with the meanings of other

terms included in the definition of “buying, selling or exchanging.”        See

Commonwealth v. Melvin, 103 A.3d 1, 54 (Pa. Super. 2014) (referencing

surrounding provisions to determine the meaning of a phrase). Relevantly, a

person who is “listing, offering, auctioning, advertising, . . . or soliciting” a

vehicle or who is “offering or attempting to solicit or negotiate on behalf of

another a sale, purchase or exchange” of a vehicle is communicating with

consumers about that vehicle (or trying to do so). We construe “representing”

likewise based on the surrounding provisions.

      This construction matches the normal sense of “representing” in the

context of vehicle sales. Cases involving car sales use “representing” to mean

telling a consumer about a car. E.g., Commonwealth v. Pappas, 845 A.2d

829, 838 (Pa. Super. 2004) (a dealer “represented” the quality of cars to

buyers when he told them the cars were good and clean); Pirozzi v. Penske

Olds-Cadillac-GMC, Inc., 605 A.2d 373, 376 (Pa. Super. 1992) (a dealer

“represented” a car as new by holding it out to a buyer as such); see also

O’Rourke v. Blocksom, 69 Pa.Super. 93, 97–99 (1918) (a seller’s statement

in an advertisement that a car had a new motor was a “representation” to the

buyer).

      We also note that regulations promulgated under the BVA use the term

“representing” in the context of advertising to consumers.        For example,

Section 19.22(4) provides for investigation of a person who makes a vehicle

advertisement containing “an assertion, representation, or statement of fact

                                      -6-
J-A10028-22



which is untrue, deceptive or misleading”. 49 Pa. Code § 19.22(4). Section

19.22(6) provides for investigation of a person who “has represented that he

is selling at wholesale in any form of sale or advertising”. Id. § 19.22(6).

       Additionally, reading “representing” to mean presenting a fact to a

consumer aligns with the legislative purpose of protecting consumers. The

BVA requires salespersons to be licensed “[t]o promote the public safety and

welfare,” which generally protects car buyers from fraud and deception,

assuring consumers that dealers “must provide fair service and reliable

products.” Kerbeck Cadillac Pontiac, Inc. v. State Bd. of Vehicle Mfrs.,

Dealers and Salespersons, 854 A.2d 663, 673 & n.9 (Pa. Cmwlth. 2004)

(en banc) (quoting Section 5(a) of the BVA, now numbered 63 P.S.

§ 818.303(a)). Empowering the Board to control who can present a fact about

a vehicle to a consumer thus helps promote the public safety and welfare. As

such, construing “representing” to involve presenting facts to consumers

aligns the BVA to the mischief that it remedies. 1 Pa.C.S.A. § 1921(c)(3).6

       We therefore hold that “representing” a vehicle under the BVA, 63 P.S.

§ 102, is logically defined as presenting a fact about that vehicle to a

consumer. A person who, by words or conduct, presents a fact about a vehicle

to a consumer therefore is “buying, selling or exchanging” within the definition

of salesperson. Id.



____________________________________________


6 We note that Ms. Flohr’s unlicensed status did not cause the PennDOT error
that led Ms. Chamberlain to contact the police in the first place.

                                           -7-
J-A10028-22



       As applied to this case, the trial court found that Ms. Flohr signed three

documents required to sell a car to Ms. Chamberlain—a certificate of title, a

PennDOT Form MV-4ST, and a bill of sale.7 Ms. Flohr did not meet or interact

with Ms. Chamberlain. Importantly, there was no evidence that Ms. Flohr ever

presented any facts about the car to Ms. Chamberlain. Therefore, we find that

Ms. Flohr’s conduct was not “representing” the car, and that Buchanan did not

employ Ms. Flohr “as a salesperson.” 63 P.S. § 818.318(15). As such, we

vacate Buchanan’s judgment of sentence and reverse its conviction.

       Judgment of sentence vacated. Conviction reversed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/14/2022




____________________________________________


7  As noted, the bill of sale lists the salesperson as “house.” The documents
list Buchanan as seller and as issuing agent for registration, and Ms. Flohr
signed for Buchanan.

                                           -8-